DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of the office action for corresponding CN Application Number 201880087204.X dated November 15, 2021 was not provided.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, Palmas et al. discloses a process for fluidizing a bed of catalyst in a catalyst cooler (100) comprising internals and said bed of catalyst: passing water from a water manifold (114) to an inner tube; heating water in said inner tube by indirect heat exchange with said bed of catalyst to vaporize at least some of the water; passing vaporized water to an outer tube nested around said inner tube (bayonet); collecting said vaporized water in an outlet manifold (130); feeding fluidizing gas to said catalyst cooler (100) and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst (see Abstract; figure and paragraphs 0009 and 0020-0035).
Haun et al. discloses feeding fluidizing gas to a catalyst cooler (54) through a nozzle (70), or header, and distributing said fluidizing gas to a bed of catalyst to fluidize said bed of catalyst and an outlet manifold (see figure and column 7, line 59 through column 8, line 28).
The prior art references fail to disclose or suggest the step of feeding fluidizing gas to said catalyst cooler through a header and a plurality of fluidization distributors in communication with said header extending through said outlet manifold and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst.
Claims 2-8 depend on claim 1.
Regarding claim 9, Palmas et al. discloses an apparatus for cooling catalyst comprising: a catalyst cooler (100) comprising a plurality of inner tubes each surrounded by an outer tube to comprise a plurality of outer tubes; a water manifold (114) defined by a water tube sheet and in communication with said plurality of inner tubes; and an outlet manifold (130) defined by an outlet tube sheet and in communication with said plurality of outer tubes (see Abstract; figure and paragraphs 0009 and 0020-0035).

The prior art references fail to disclose or suggest a header and a plurality of fluidization distributors communicating with said header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler.
Claims 10-17 depend on claim 9.
Regarding claim 18, Palmas et al. discloses an apparatus for cooling catalyst comprising: a catalyst cooler (100) comprising a plurality of inner tubes each surrounded by an outer tube to comprise a plurality of outer tubes; a water manifold (114) defined by a water tube sheet and in communication with said plurality of inner tubes; and an outlet manifold (130) defined by an outlet tube sheet and said water tube sheet, said outlet manifold (130) in communication with said plurality of outer tubes(see Abstract; figure and paragraphs 0009 and 0020-0035).
Haun et al. discloses a header (nozzle, 70) protruding through a wall of said catalyst cooler for delivering fluidizing gas to pipes extending through said outlet tube sheet into said catalyst cooler (54) (see figure and column 7, line 59 through column 8, line 28).
The prior art references fail to disclose or suggest a header protruding through a wall of said catalyst cooler and extending through said outlet manifold for delivering fluidizing gas to pipes extending through said outlet tube sheet into said catalyst cooler.
Claims 19-20 depend on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner




/NATASHA E YOUNG/Primary Examiner, Art Unit 1774